Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 3/3/21 is acknowledged.  The traversal is on the ground(s) that the Office has not provided any reasons to support a conclusion that the species are patentably distinct.  This is not found persuasive because the Office has set forth that the features of these species, such as the cited figures, are mutually exclusive and patentably distinct due to their different physical features.  It is noted that Applicant has not asserted that these separate embodiments described in the instant specification, are obvious variants.  Applicant also argues that the office has not provided sufficient reasons and/or examples to support this assertion.  The Office respectfully disagrees with this argument.  The Office has provided exactly that in the restriction requirement (1/13/2021, indentation 4).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 claims “Expression 1 below” and “Expression 2 below”.  There are no expressions in the claim for defining thermal resistance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2011/0070476).
Regarding claims 1, 2, 4 and 5, Takahashi discloses a partition member (20) which has two surfaces in a thickness direction (see Fig. 1, for example), and which separates single cells (10) that make up an assembled battery (1), 
wherein when the average temperature of one of the two surfaces exceeds 180C., a thermal resistance per unit area (θ1) in the thickness direction satisfies Expression 1 below; and 
when the average temperatures of both of the two surfaces do not exceed 80C., a thermal resistance per unit area (θ1) in the thickness direction satisfies Expression 2 below, 
θ1 ≥ 5.0 x 103 (m2K/W) 		(Expression 1), and 
θ2 ≤ 4.0 x 103 (m2K/W) 		(Expression 2). 
Applicant has defined (italicized above) the claimed partition member by its thermal conductivity properties rather than the physical structure of the partition.  Takahashi appears to 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Takahashi teaches the claimed structure, as mentioned above in claim 1.  Takahashi goes on to disclose a method in which the thermal conductivity changes and the heat transfer is reduced when an “abnormal” condition is sensed (see paragraph 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2011/0070476) in view of Sugita (US 2012/0028107).
Regarding claim 3, Takahashi is silent to the thickness of the partition. 
Sugita also discloses a battery system with a heat conducting/insulation partition (see abstract).
Sugita discloses the known effect that partition thickness has on heat transfer between adjacent cells (see paragraphs 11 and 44).  As the desired heat conduction is a variable that can be modified by adjusting thickness, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness in the partition of Takahashi to obtain the desired heat conductivity/resistivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725